Handler, J.,.
dissenting. This appeal poses significant and novel issues the resolution of which will endure long after the underlying, highly publicized criminal case has become history. We are required on the appellate level to determine in the context of an ongoing criminal prosecution, now in its seventh month of continuous trial, whether judgments for contempt and the imposition of civil and punitive sanctions were properly visited upon a newspaper and its reporter for their refusal to obey subpoenas requiring that they turn over to the trial court for its in camera inspection information related to the case but generated in the course of news gathering and news publication. This Court now rules that the subpoenas duces tecum to produce the contested material for the trial judge’s in camera inspection were enforceable and that the refusal of the reporter and the newspaper to comply with the trial court’s compulsive turn-over order properly subjected them to civil and punitive sanctions for contempt, this notwithstanding their claim that they had no adequate opportunity to demonstrate the invalidity of the subpoenas and applicability of a newsman’s privilege.
Because I am in substantial accord with much of the reasoning of the Court, it is with misgivings that I voice a dissent. I subscribe to the view that the newsman’s privilege *296is not predicated on the First Amendment and that under the New Jersey media privilege law, N. J. S. A. 2A:84A-21, it is not absolute and unqualified; the.privilege must yield in appropriate circumstances to a defendant’s constitutional right to material evidence in a criminal trial. Further, I agree generally that in camera inspection of private or confidential matter by a court may be necessary on a requisite showing in a given case to settle a legal tug of war for the information. I would, however, reach a different result and order a remand in this case in light of the inadequacy of the present record to justify the judgments of contempt. I would do so because of the strength of the newsman’s privilege under the New Jersey shield law and the rigorous standards which ought to be applied in determining whether in camera inspection of contested information is appropriate in the face of a claim based on that privilege.
I
I agree with the Court that the appellants do not have a privilege founded upon the freedom of press clause of the First Amendment to the United States Constitution. The First Amendment does not stand as a bar to the issuance of a subpoena to a newsman to produce information material to the defense of a criminal case. The United States Supreme Court in Branzburg v. Hayes, 408 U. S. 665, 92 S. Ct. 2646, 33 L. Ed. 2d 626 (1972), effectively so decided:.
* * *■ We are asked to create another [privilege] by interpreting the First Amendment to grant newsmen a testimonial privilege that other citizens do not enjoy. This we decline to do. * * * On the records now before us, we perceive no basis for holding that the public interest in law enforcement and in ensuring effective grand jury proceedings is insufficient to override the consequential, but uncertain, burden on news gathering that is said to result from insisting that reporters, like other citizens, respond to relevant ques*297tions put to them in the course of a valid grand jury investigation or criminal trial.
[408 U. S. at 690-691, 92 S. Ct. at 2661, 33 L. Ed. 2d at 644-645; footnote omitted]*
See also Houchins v. KQED, 438 U. S. 1, 98 S. Ct. 2588, 57 L. Ed. 2d 553 (1978); Zurcher v. Stanford Daily, 436 U. S. 547, 98 S. Ct. 1970, 56 L. Ed. 2d 525 (1978); Pell v. Procunier, 417 U. S. 817, 94 S. Ct. 2800, 41 L. Ed. 2d 495 (1974); Zemel v. Rusk, 381 U. S. 1, 85 S. Ct. 1271, 14 L. Ed. 2d 179, reh. den. 382 U. S. 873, 86 S. Ct. 17, 15 L. Ed. 2d 114 (1965); United States v. Liddy, 354 F. Supp. 208 (D. D. C. 1972); In re Bridge, 120 N. J. Super. 460 (App. Div.), certif. den. 62 N. J. 80 (1972), cert. den. 410 U. S. 991, 93 S. Ct. 1500, 36 L. Ed. 2d 189 (1973); Annot., “Privilege of Newspaper or Magazine and Persons Connected Therewith Not to Disclose Communications to or Information Acquired by Such a Person”, 7 A. L. R. 3d 591 (1966).
It cannot be overemphasized that despite the absence in the Eirst Amendment of any absolute privilege in favor of a newsman to resist claims for his information in the context of a criminal proceeding, the Amendment does embody constitutional values which are necessarily incidental to a free press in our democratic society. Nebraska Press Association v. Stuart, 427 U. S. 539, 96 S. Ct. 2791, 49 L. Ed. 2d 683 (1976); Branzburg v. Hayes, supra, 408 U. S. at 681, 92 S. Ct. at 2656, 33 L. Ed. 2d at 639; New York Times Co. *298v. United States, 403 U. S. 713, 91 S. Ct. 2140, 29 L. Ed. 2d 822 (1971); Curtis Publishing Co. v. Butts, 388 U. S. 130, 87 S. Ct. 1975, 18 L. Ed. 2d 1094, reh. den. 389 U. S. 889, 88 S. Ct. 11, 13, 19 L. Ed. 2d 197, 198 (1967); New York Times Co. v. Sullivan, 376 U. S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964); State v. Allen, 73 N. J. 132 (1977). Thus, while Justice White in Branzburg eschewed a balancing test to determine whether there was a privilege to refuse to disclose information .(408 U. S. at 701-706, 93 S. Ct. at 3666-3669, 33 L. Ed. 3d at 651-654), he nevertheless made it clear that the subject matter of the testimony and the relevancy of any material sought by a subpoena are legitimate questions to be raised and weighed:
Finally, as we have earlier indicated, news gathering is not without its First Amendment protections, and grand jury investigations if instituted or conducted other than in good faith, would pose wholly different issues for resolution under the First Amendment. Official harassment of the press undertaken not for purposes of law enforcement but to disrupt a reporter’s relationship with his news sources would have no justification. Grand juries are subject to judicial control and subpoenas to motions to quash. We do not expect courts will forget that grand juries must operate within the limits of the First Amendment as well as the Fifth.
[408 U. S. at 707-708, 92 S. Ct. at 2670, 33 L. Ed. 2d at 655; footnote omitted].
Justice Powell elaborated on that aspect of the majority decision in a concurring opinion:
As indicated in the concluding portion of the opinion, the Court states that no harassment of newsmen will be tolerated. If a newsman believes that the grand jury investigation is not being conducted in good faith he is not without remedy. Indeed, if the newsman is called upon to give information bearing only a remote and tenuous relationship to the subject of the investigation, or if he has some other reason to believe that his testimony implicates confidential source relationships without a legitimate need of law enforcement, he will have access to the Court on a motion to quash and an appropriate protective order may be entered. The asserted claim to privilege should be judged on its facts by the striking of a proper *299balance between freedom of the press and the obligation of all citizens to give relevant testimony with respect to criminal conduct. The balance of these vital constitutional and societal interests on a case-by-case basis accords with the tried and traditional way of adjudicating such questions.
[408 U. S. at 709-710, 92 S. Ct. at 2671, 33 L. Ed. 2d at 656; footnote omitted].
It is, I believe, in necessary recognition of the Eirst Amendment concern for the unfettered functioning of the news media in a free and democratic society that many courts have espoused the “balancing” approach articulated by Justice Powell. In Brown v. Commonwealth, 214 Va. 755, 204 S. E. 2d 429 (Sup. Ct.), cert. den. 419 U. S. 966, 95 S. Ct. 229, 42 L. Ed. 2d 182 (1974), the Virginia Supreme Court, relying on Branzburg, held that the reporter had a privilege “related to the Eirst Amendment” to retain the confidentiality of his sources; since that privilege, however, was not a right guaranteed by the Eirst Amendment it could be subordinated but
* * * only when the defendant’s need is essential to a fair trial. Whether the need is essential to due process must be determined from the facts and circumstances in each case. We are of the opinion that when there are reasonable grounds to believe that information in the possession of a newsman is material to proof of any element of a criminal offense, or to proof of the defense asserted by the defendant, or to a reduction in the classification or gradation of the offense charged, or to a mitigation of the penalty attached, the defendant’s need to acquire such information is essential to a fair trial; when such information is not otherwise available, the defendant has a due process right to compel disclosure of such information and the identity of the source; and any privilege of confidentiality claimed by the newsman must, upon pain of contempt, yield to that right.
[204 S. E. 2d at 431].
See also Farr v. Pitchess, 522 F. 2d 464 (9 Cir. 1975), cert. den. 427 U. S. 912, 96 S. Ct. 3200, 49 L. Ed. 2d 1203 (1976); State v. St. Peter, 132 Vt. 266, 315 A. 2d 254 (Sup. Ct. 1974); cf. United States v. Liddy, supra.
*300These decisions take Branzburg perhaps further than justified by a flat reading of either its majority or concurring opinion. They nevertheless show, as does Branzburg, that the reporter’s conduct in obtaining and recounting news is a matter of constitutional consideration. A newsman’s interest in the gathering of news is an indispensable component in its dissemination and a vital incident to freedom of the press. See State v. Allen, supra, 73 N. J. at 170-171 (Schreiber, J., concurring). Also New York Times Co. v. Sullivan, supra, 376 U. S. at 270, 84 S. Ct. at 720-721, 11 L. Ed. 2d at 700-701; Associated Press v. United States, 326 U. S. 1, 20, 65 S. Ct. 1416, 1424-1425, 89 L. Ed. 2013, 2030 (1945); Id. 326 U. S. at 28-29, 65 S. Ct. at 1428-1429, 89 L. Ed. at 2034-2035 (Frankfurter, J., concurring); Grosjean v. American Press Co., 297 U. S. 233, 250, 56 S. Ct. 444, 449, 80 L. Ed. 660, 668-669 (1936). See also Saxbe v. Washington Post, 417 U. S. 843, 862-863, 94 S. Ct. 2811, 2821, 41 L. Ed. 2d 514, 526-527 (1974) (Powell, J., dissenting). That interest is therefore entitled to protection. In this perspective the reporter stands apart from the ordinary citizen, and although he is not thereby shed of the burdens of citizenship and must respond as any citizen to legal process, he should not needlessly be hobbled in the pursuit and presentation of news. Constraints upon the news media should therefore be tolerated only when they are essential in the good faith discharge of legitimate governmental objectives, or when clearly required for the vindication of individual constitutional rights. We are here confronted with such a case and it is in this framework that the fundamental, contending claims of the principals should be assessed.
II
The Supreme Court in Branzburg made it clear that states have complete freedom of action “within First Amendment limits, to fashion their own standards . . . as to a . . . news*301man’s privilege, either qualified or absolute.” 408 U. S. at 706, 92 S. Ct. at 2669, 33 L. Ed. 2d at 654.
Appellants contend vigorously that the New Jersey Legislature by enacting L. 1977, c. 253 fashioned an absolute privilege and thereby obviated any requirement for balancing or weighing its application against a claim for material information even in a criminal proceeding. In advancing this argument, appellants build upon the Attorney General’s assertion that the present statutory privilege reflects “a purposeful legislative intention and State policy to go beyond the requirements of the Eederal and State Constitutions * * * and to protect the press and representatives thereof from any disclosure, even to the court * They conclude that the 'law itself strikes the balance in favor of a privilege, in all non-waived situations, for a journalist 'to refuse to disclose * * * to (sic: in) any court’ [N. J. S. A-2A:84A-21; Evid. R. 27] his sources or information.”
While the statutory language by its literal, facial terms appends no qualifications to the privilege for newsmen to withhold information, it is difficult to attribute to the Legislature an intent to create an absolute privilege. When enacted it was thoroughly established in this jurisdiction that statutory privileges obstruct truth and ought to be construed restrictively, In re Selser, 15 N. J. 393, 405-407 (1954); also State v. Jamison, 64 N. J. 363, 375 (1974); In re Richardson, 31 N. J. 391, 396-397 (1960); Hansen v. Janitschek, 31 N. J. 545 (1960) rev’g on dissenting opinion of Conford, J. A. D., 57 N. J. Super. 418, 433 (App. Div. 1959); L. J. v. J. B., 150 N. J. Super. 373, 378-380 (App. Div. 1971); Metalsalts Corp v. Weiss, 76 N. J. Super. 291, 297 (Ch. Div. 1962), and ''in sensible accommodation to the aim of a just result”, State v. Briley, 53 N. J. 498, 506 (1969); In re Murtha, 115 N. J. Super. 380, 385-386 (App. Div. 1971); State v. Roma, 140 N. J. Super. 582, 589 (Law Div.), 143 N. J. Super. 504 (Law Div. 1976) (supplemental opinion); see D. v. D., 108 N. J. Super. 149 (Ch. Div. 1969). It was also axiomatic in our law that no claimant of a privilege can *302be the final judge of his own claim, a rule recognized in innumerable contexts. In re Addonizio, 53 N. J. 107, 116-117 (1968); In re Boyd, 36 N. J. 285, 286-287 (1962); In re Boiardo, 34 N. J. 599, 602 (1961); State v. DeCola, 33 N. J. 335, 350 (1960); In re Selser, supra, 15 N. J. at 404-405; State v. Toscano, 13 N. J. 418, 423 (1953); In re Pillo, 11 N. J. 8, 19-20 (1952); In re Ippolito; 145 N. J. Super. 262, 266-267 (App. Div. 1976); Zucker v. Silverstein, 134 N. J. Super. 39, 53 (App. Div. 1975); State v. Craig, 107 N. J. Super. 196, 198-199 (App. Div. 1969). Moreover, restrictive evidentiary rules ordinarily must yield to the fundamental rights of a defendant to call and confront witnesses, such as invoked in this very case. See Davis v. Alaska, 415 U. S. 308, 315-320, 94 S. Ct. 1105, 1110-1112, 39 L. Ed. 2d 347, 353-356 (1974); Chambers v. Mississippi, 410 U. S. 284, 294-302, 93 S. Ct. 1038, 1045-1049, 35 L. Ed. 2d 297, 308-313 (1973); Washington v. Texas, 388 U. S. 14, 17-19, 87 S. Ct. 1920, 1922-1923, 18 L. Ed. 2d 1019, 1022-1023 (1967); Roviaro v. United States, 353 U. S. 53, 60-61, 77 S. Ct. 623, 628, 1 L. Ed. 2d 639, 645 (1957); State v. Briley, supra; State v. Roma, supra, 140 N. J. Super. at 587-592.
I can therefore agree with the Court that the privilege under the New Jersey shield law is not absolute. It would be a mistake, however, to impute to the Legislature an intent in creating the privilege to furnish only middling protection for the confidentiality of the newsman’s work. Eather it seems clear that short of making the privilege absolute, the Legislature sought to establish the strongest possible protection for the newsman and the news media. This is evinced not only by the clear and direct terms of the statute, N. J. S. A. 2A:84A-21, which the Court has noted is one of the most strongly expressed in the country. It is demonstrated by the legislative and judicial evolution of the privilege. That has been a history starting at a point when there was no privilege at all, In re Grunow, 84 N. J. L. 235 (Sup. Ct. 1913), through sequential legislation creating and expanding *303the protection afforded the news media and the newsman. Compare L. 1933, c. 167 (protecting “source” of any information) with L. 1960, c. 52, § 21 (protecting “source, author, means, agency or person from * * * whom information * * * was procured * * *”) and L. 1977, c. 253, N. J. S. A. 2A:84A-21 (protecting “any news or information obtained in the course of [a reporter’s] professional activities whether or not it is disseminated”). The most recent amendment, the current shield law, L. 1977, c. 253, was a direct answer to In re Bridge, supra, and Branzburg, which allowed grand jury access to a reporter’s material, revealing a purpose on the part of the Legislature to accord the broadest protection for the news media and reporters.
This legislative and judicial course highlights the significant public policy embodied in the statutory newspapermen’s privilege. It seems to me that the majority of this Court does not give full weight to this public policy and, perhaps for that reason, minimizes the serious impact which an in camera inspection, with all its protective accoutrements, has upon the newsman’s privilege.
Even though courts have approved the use of in camera inspection when a claim of privilege is assertéd, at best it is a temporizing solution borne of a paradox —the need to see evidence in order to determine whether the evidence can be seen. The dilemma was aptly perceived by Justice Brennan (then of this Court) in In re Pillo, supra 11 N. J. at 20, drawing from Judge Learned Hand in United States v. Weisman, 111 F. 2d 260, 262 (2 Cir. 1940) : “The only practicable solution is to be content with the door’s being set a little ajar, and while at times this no doubt partially destroys the privilege, and at times it permits suppression of competent evidence, nothing better is available.” Also United States v. Melchor Moreno, 536 F. 2d 1042 (5 Cir. 1976); In re U. S. Hoffman Can Corp., 373 F. 2d 622 (3 Cir. 1967). It must be stressed nevertheless that the in camera inspection is in fact an incursion into confidentiality. Cf. State v. *304Milligan, 71 N. J. 373, 393 n. 12 (1976); State v. Oliver, 50 N. J. 39 (1967). We cannot assume that such a loss of confidentiality, even at the hands of judges, does not obtrude upon the freedom of the press which the privilege is designed to secure. New York Times Co. v. Jascalevich, - U. S. -, 99 S. Ct. 11, 58 L. Ed. 2d 38 (July 12, 1978, Marshall, J., denying reapplieation for stay); see Murasky, “The Journalist’s Privilege: Branzburg and Its Aftermath”, 52 Tex. L. Rev. 820, 857-866 (1974).
While the assertion of privilege may not defeat a need for evidence, at least for an in camera inspection, and especially when requested to satisfy a defendant’s constitutional right in a criminal trial, the presence of the privilege adds measurably to the difficulty in justifying such disclosure. Cf. United States v. Marshall, 377 F. Supp. 1326, aff’d sub nom. United States v. Mitchell, 377 F. Supp. 1326, aff’d sub nom. L. Ed. 2d 1039 (1974); also Nixon v. Administrator of General Services, 433 U. S. 425, 97 S. Ct. 2777, 53 L. Ed. 2d 867 (1977); Environmental Protection Agency v. Mink, 410 U. S. 73, 93 S. Ct. 827, 35 L. Ed. 2d 119 (1977). Since the in camera inspection itself “partially destroys the privilege” — and the privilege in this ease is deserving of the strongest support — the standards for permitting even so limited a breach of confidentiality should be exacting. Certain initial or threshold showings of need must be required and the burden of convincing the court that such need exists should be a substantial one. Thus an in camera inspection of a newspaperman’s work or work product ought not be allowed unless a defendant has demonstrated in convincing fashion that (1) such information probably contains evidence relevant and material to the question of guilt; (2) in the context of the criminal trial such information appears necessary in the search for truth; and (3) there are no other feasible alternative sources or less intrusive means by which the same evidence can be procured. Additionally, it should be shown that the request for information is not overbroad, oppressive or unreasonable. These criteria overlap those generally ap*305plicable to the issuance and enforcement of subpoenas even in the absence of a claim of privilege. R. 1:9-2; e. g., State v. Cooper, 2 N. J. 540 (1949); cf. Schlossberg v. Jersey City Sewerage Authority, 15 N. J. 360 (1954); Wasserstein v. Swern and Co., 84 N. J. Super. 1, 6-7 (App. Div. 1964); State v. Asherman, 91 N. J. Super. 159, 162 (Cty. Ct. 1966). The existence of the privilege, however, enhances the quality of proofs required for the production of evidence. Where the claims for subpoenaed materials implicate privileged interests, and the privilege invoked is of singular importance, as here, the court’s insistence upon the requisite showing of need should be unyielding and meticulous. Cf. United States v. Nixon, supra, 418 U. S. at 697— 702, 94 S. Ct. at 3102-3105, 41 L. Ed. 2d at 1058-1061.
Ill
In applying these principles to this case, we are confronted with certain disabling limitations not of our making. In our appellate review of the contempt judgments on an accelerated basis we have not been made privy to the total record or even a substantial part thereof. In view of the conclusory expression of the trial court judge in justification of his June 30 order for in camera inspection and the absence of any findings or exposition of his reasoning, I do not believe we are in a position to assess the validity of the order or to consider the reasonableness of appellants’ refusal to obey that order.
It is argued by defendant that there is a record basis for the judge’s conclusion that it would be “impossible” to weigh appellants’ substantive claims without an in camera inspection of the subpoenaed material. The majority has adopted defendant’s rendition of the record to show that there are several instances where appellant Farber is likely to have relevant and necessary information. Unfortunately we do not have the slightest hint that the trial judge contemplated these examples in reaching his ultimate conclusion or in what *306way he might have considered that information to he relevant and necessary. Rather it appears so far that the basis for the court’s order for in camera inspection was the same advanced for the initial and second certificates of materiality issued by the trial judge. These certificates disclose some likelihood that some material sought is somewhat relevant; they yield only a bare conclusion as to its necessity, are silent as to alternative sources and are indifferent to matters of overbreadth, oppressiveness and unreasonableness. The determination of the New York court as to the adequacy of the initial certificate of materiality, which resulted in the issuance of the subpoenas, though buttressed by a hearing as required under the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings (N. J. S. A. 3A-.81-18 el seq.); N. Y. Crim. Proc. L. § 640.10 (McKinney 1971), was not based on matters of record which appreciably augmented that furnished in connection with the certificate of materiality. Moreover, it was assumed by the New York court that appellants would be given a further opportunity to demonstrate on grounds of reasonableness and privilege that the subpoenas should not be enforced.
It may be that the ultimate conclusion of the trial judge as to the necessity for in camera inspection is sound and can be supported by the record. But for us to so rule on hypothetical findings extrapolated from only a small part of a huge record would be a flight of fancy. This is not a proper case for the exercise of original jurisdiction. R. 3:10-5. This is peculiarly so in view of the high order of the proofs which I consider requisite to establish the threshold requirements of relevance, necessity and the absence of alternatives. In light of the gravity of the issues and the complexity of the record, only a tip of which has been exposed to us, it should be the obligation and province of the trial judge to explain to the litigants, and the appellate court, why he has ordered an in camera inspection of confidential matter. Cf. United States v. Nixon, supra.
*307A party whose claim of a strong statutory privilege has been thus overborne and who has been visited with a compulsory turnover order which constitutes a real invasion of confidentiality, and has been adjudicated guilty of the crime of contempt and subjected to onerous civil as well as punitive sanctions, is entitled to redress. The proper solution, I feel, would be a remand to complete the record. This can be done by the trial judge making findings in support of his conclusion that an in camera inspection of the subpoenaed evidence is now necessary as a prelude to further proceedings in the criminal trial. This will enable us to determine whether the requisite showing has been made with respect to the threshold issues and to accord appellants the judicial review to which they are entitled. Since it appears that the judge is thoroughly immersed in the case and conversant with all of its facets and that the parties have had numerous opportunities to impress upon the trial court their positions with respect to the materials sought, a further hearing at this juncture is not required as a matter of fair procedure or due process. Because the issues engage so completely the knowledge and discretion of the trial judge, however, he should not be precluded from permitting the parties to supplement the record by affidavit or limited testimony if this appears desirable or necessary. In view of the exigencies of the trial, this course is not mandated. These same exigencies reasonably dictate that this Court should retain justification of this proceeding and direct that the trial judge submit his findings within a few days.
Under these circumstances, the judgments of contempt should be vacated. Criminal contempt proceedings are attended with virtually the same solemnity as ordinary criminal actions. N. J. Dept. of Health v. Roselle, 34 N. J. 331 (1961); In re Buehrer, 50 N. J. 501 (1967). These include notice of the essential elements of the charges and a reasonable opportunity to challenge their sufficiency. In re Tiene, 17 N. J. 170 (1954). The appellants did not have an adequate opportunity to confront the merits of the enforcement *308order of June 30, 1978, which constitutes the basis of the contempt proceedings. In the absence of any disclosure by the trial judge as to his specific reasons compelling the in camera inspection, there was no viable chance for appellants to defend against the order to enforce on the grounds of privilege and the invalidity of the subpoenas. Since the hearings in both contempt proceedings, that in aid of a litigant as well as the criminal action, were substantially merged, the vice of inadequate notice and opportunity to challenge infects each. I would therefore vacate both contempt judgments.
For affirmance — Chief Justice Hughes and Justices Mountain, Sullivan, Clifford and Schreiber — 5.
For reversal — Justices Pashman and Handler — 2.

This holding was underscored by Justice White, the author of the majority opinion in Braméb'íwg, who stated in the course of this litigation on an application for a stay of the order for civil sanctions:
There is no present authority in this Court either that newsmen are constitutionally privileged to withhold duly subpoenaed documents material to the prosecution or defense of a criminal case or that a defendant seeking the subpoena must show extraordinary circumstances before enforcement against newsmen will be had. (Citations omitted) [New York Times Co. v. Jascalevich, - U. S. -, 99 S. Ct. 6, 10, 58 L. Ed. 2d 25 (1978)].